Case 4:20-cv-04132 Document1 Filed on 12/04/20 in TXSD Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

BURNS & MCDONNELL, INC.

AVIS BUDGET CAR RENTAL, LLC

and PV HOLDING CORP.
Defendants

AMIR KEYHAN and _§
RESHAD KEYHAN §.
Plaintiffs §
§ CIVIL ACTION NO.
VS. §
§ JURY TRIAL DEMANDED
ERIC CALDWELL, §
§
§
§
§

DEFENDANTS’, AVIS BUDGET CAR RENTAL, LLC,
PV HOLDING CORP., AND BURNS & MCDONNELL, INC.,
NOTICE OF REMOVAL

Defendants, Avis Budget Car Rental, LLC, PV Holding Corp., and Burns &

McDonnell, Inc., file this Notice of Removal under 28 U.S.C. §1446(a).
Introduction

1. Plaintiffs are Amir Keyhan and Reshad Keyhan.
2. Defendants are Eric Caldwell, Avis Budget Car Rental, LLC, PV Holding Corp.,
and Burns & McDonnell, Inc.
3. On November 3, 2020, Plaintiffs filed suit against Defendants in the 281S7 Judicial
District Court of Harris County, Texas.
4. Defendant Eric Caldwell has not made an appearance in the state court action.
5. Defendants, Avis Budget Car Rental, LLC, PV Holding Corp., and Burns &

McDonnell, Inc. were served on November 6, 2020 and timely filed Defendants Original

Answer on November 30, 2020 and requested a jury trial.

 
Case 4:20-cv-04132 Document1 Filed on 12/04/20 in TXSD Page 2 of 5

6. Plaintiff asserts negligence and negligence per se causes of action against Eric
Caldwell.
7. Plaintiff asserts a negligent entrustment cause of action against Avis Budget Car.

Rental, LLC, and PV Holding Corp.
8. Plaintiff asserts negligence, gross negligence, negligent entrustment and
negligence per se causes of action against Burns & McDonnell, Inc.
9. Defendants, Avis Budget Car Rental, LLC, PV Holding Corp., and Burns &
McDonnell, Inc., timely file this notice of removal within 30 days of actual receipt of
Plaintiffs Original Petition.
10. In accordance with the Federal Rules of Civil Procedure and Local Rules for the
Southern District of Texas, the following documents are being filed contemporaneously
with this notice of removal:'

(a) Citation and Affidavit of Service for Defendant Avis Budget Car Rental, LLC;

(b) Citation and Affidavit of Service for Defendant PV Holding Corp.;

(c) Citation and Affidavit of Service for Defendant Burns & McDonnell, Inc.;

(d) Copies of all state court pleadings:

(e) Copies of all state court orders (none);

(f) State Court Civil Case Information Sheet;

(g) State Court docket sheet; and

(h) List of all counsel, with addresses and telephone numbers.

 

1 The documents comprising (a)-(g) are attached as Exhibit “B.”

 
Case 4:20-cv-04132 Document1 Filed on 12/04/20 in TXSD Page 3 of 5

Basis of Removal
11. Removal is proper because there is complete diversity between the parties. 28
U.S.C. §1332(a). Plaintiffs are citizens and residents of Harris County, Texas. Defendant
Eric Caldwell is a citizen and resident of Missouri. Defendant Avis Budget Car Rental,
LLC, is a Delaware company with headquarters and principal place of business located
in Parsippany, New Jersey. Defendant PV Holding Corp. is a Delaware company with
headquarters and principal place of business located in Parsippany, New Jersey.
Defendant Burns and McDonnell, Inc. is a foreign corporation with headquarters and
principal place of business located in Kansas City, Missouri.
12. Plaintiff's Original Petition, filed on November 3, 2020, indicates Plaintiff is seeking
monetary relief over $200,000.00, but not more than $1,000.000.00 in damages.
13. | Copies of all pleadings, process, orders and other filings in the state-court suit are
attached to this notice as required by 28 U.S.C. §1446(a).
14. | Venue is proper in this district under 28 U.S.C. §1441(a) because the state court
where the suit has been pending is located in this district.
15. Defendant will promptly file a copy of this notice of removal with the clerk of the
state court where the suit is pending.

Conclusion

16. Complete diversity exists between Plaintiffs and Defendants. The amount in
controversy exceeds $75,000.00. For these reasons, Defendants, Avis Budget Car
Rental, LLC, PV Holding Corp., and Burns & McDonnell, Inc. ask the Court to remove the
suit to the United States District Court for the Southern District of Texas — Houston

Division.

 
Case 4:20-cv-04132 Document1 Filed on 12/04/20 in TXSD Page 4of5

Respectfully submitted,

Donato, Brown, Pool & Moehlmann

By: /s/Aaron Pool

OF COUNSEL:

DONATO, BROWN, POOL & MOEHLMANN
Alvin D. Houston

Federal ID No. 939429

State Bar No. 24041134

3200 Southwest Freeway
Phoenix Tower, Suite 2300
Houston, Texas 77027
Telephone: 713-877-1112
Facsimile: 713-877-1138
ahouston@donatominxbrown.com

Aaron Pool
Attorney-In-Charge

Federal ID No. 12920

State Bar No. 16115400

3200 Southwest Freeway
Phoenix Tower, Suite 2300
Houston, Texas 77027
Telephone: 713-877-1112
Facsimile: 713-877-1138
apool@donatominxbrown.com

ATTORNEYS FOR DEFENDANTS,
AVIS BUDGET CAR RENTAL, LLC,
PV HOLDING CORP. and

BURNS & McDONNELL, INC.

 
Case 4:20-cv-04132 Document1 Filed on 12/04/20 in TXSD Page 5of5

The Law Offices of Kilpatrick & Holder

By: /s/ Frank D, Lanter by permission ADH
Frank D. Lanter
SBN 00786042
801 Louisiana Street, Suite 500
Houston, Texas 77002
Telephone: 713-546-2000
Facsimile: 855-610-8083
Frank.Lanter@LibertyMutual.com

ATTORNEY FOR DEFENDANT,
BURNS & McDONNELL, INC.

CERTIFICATE OF SERVICE

| hereby certify that on December 4, 2020, a copy of the foregoing document was
filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing
will be sent to all counsel of record by operation of the Court’s electronic system,
electronic mail, and/or facsimile transmission.

Shawn E. Ozlat

Ozlat Injury Lawyers

1640 Richmond Avenue
Houston, Texas 77006
Facsimile: © 713-275-6907

shawn@ozlatlaw.com

/s/ Aaron Pool
Aaron Pool

 
